Opinion issued November 9, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00709-CV
____________

MHI PARTNERSHIP, LTD. AND MCGUYER HOMEBUILDERS, INC.,
Appellants

V.

VANESTA Y. ADESINA, et al., Appellees



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 2002-CV107892C



MEMORANDUM OPINION
	Appellants, MHI Partnership, Ltd. and McGuyer Homebuilders, Inc., have filed
an unopposed  motion to dismiss their appeal.  No opinion has issued.  Accordingly,
we grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
	We overrule all other pending motions in this appeal as moot and direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.